DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor light emitting element comprising all limitations of the claims, specifically including but not limited to “wherein the n-side contact electrode includes a Ti layer in contact with the n-type semiconductor layer and having a thickness of 2 nm or smaller and an Al layer provided on the Ti layer and having a thickness of 100 nm or larger, and wherein denoting a total area of the principal surface of the substrate as SO, an area on the p-type semiconductor layer in which the p-side contact electrode is formed as S1, an area on the n-type semiconductor layer in which the n-side contact electrode is formed as S2, a reflectivity of the p-side contact electrode for ultraviolet having a wavelength of 280 nm incident from a side of the p-type semiconductor layer as R1, and a reflectivity of the n-side contact electrode for ultraviolet light having a wavelength of 280 nm incident from a side of the n-type semiconductor layer as R2, (S1/SO)xRl+(S2/SO)xR2>0.5, S1>S2, and R1<R2.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891